Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting him of criminally receiving and concealing stolen property, and from the sentence thereon and from an order denying a motion to set aside the conviction and for a new trial. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence or order, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldoek, JJ.